Filed 5/8/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 107







In the Interest of F.M.G.

--------------------------------------	

Eduardo P. Yabut, MD  					      Petitioner and Appellee



v.



F.M.G., 		Respondent and Appellant







No. 20180139







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Mark T. Blumer, Judge.



AFFIRMED.



Per Curiam.



Leo A. Ryan, State’s Attorney, Jamestown, ND, for petitioner and appellee; submitted on brief.



Andrew Marquart, Fargo, ND, for respondent and appellant; submitted on brief.

Interest of F.M.G.

No. 20180139



Per Curiam.

[¶1]	F.M.G. appeals from the district court’s order entered on April 3, 2018, for continued treatment at the North Dakota State Hospital for a period not to exceed one year.  F.M.G. argues the State Hospital did not present clear and convincing evidence that she is a mentally ill person requiring treatment.  The district court found by clear and convincing evidence that F.M.G. is a mentally ill person requiring treatment.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte